Citation Nr: 1455285	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  11-29 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Snabb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1979 to December 1981.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine (on behalf of the RO in Indianapolis, Indiana).  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.  
  

FINDINGS OF FACT

1.  The Veteran currently has degenerative joint disease of the left knee.

2.  The Veteran injured his left knee in service in a May 1981 motorcycle accident (evaluated as painful movement and provided a knee support), in a separate May 1981 incident (diagnosed as a twisted left knee), in a June 1981 bus accident (diagnosed as a left knee sprain), and in June 1981 while jogging (diagnosed as a left knee strain).

3.  There were no chronic symptoms of the degenerative joint disease of the left knee during service.

4.  There were no continuous symptoms of degenerative joint disease of the left knee after service.

5.  Degenerative joint disease of the left knee did not manifest to a compensable degree within one year of service separation.

6.  Degenerative joint disease of the left knee was manifested many years after service separation and is not causally or etiologically related to service.





CONCLUSION OF LAW

The criteria for service connection for a left knee disability are not met.  
38 U.S.C.A. §§ 1131, 1112, 1113, 1137, 5103, 5103A (West 2014); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the December 2009 notice letter sent prior to the initial denial of the service connection claim for the left knee disability, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determined the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim.

Regarding VA's duty to assist in claims development, the Board notes that the Veteran's complete service treatment records are of record.  Post-service treatment records adequately identified as relevant to the claims have been obtained, or otherwise submitted, and are associated with the record.  In consideration of the foregoing, the Board finds that VA's duty to assist in obtaining records has been satisfied.  38 C.F.R. § 3.159(c).   
 
Also, the Veteran underwent VA medical examination in connection with the appeal in April 2010.  This medical opinion was based on an accurate history of the left knee disability, as provided through an interview of the Veteran and review of the claims file.  The VA examiner performed a thorough examination of the Veteran.  In consideration thereof, the Board finds that the VA examiner had adequate facts and data regarding the history and nature and current severity of the left knee disability when rendering the medical opinion.  For these reasons, the Board finds that the VA medical examination and medical opinion on the left knee disability are adequate, and no further medical examination or medical opinion is needed.    

Given the foregoing, the Board finds that the Veteran has been provided with proper notice and all relevant facts have been properly and sufficiently developed in this appeal.  No further notice or development is required.  Therefore, the Board will proceed with review.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran is currently diagnosed with degenerative joint disease of the left knee.  The Board notes that "degenerative joint disease" and "degenerative arthritis" are interchangeable terms.  See Dorland's Illustrated Medical Dictionary 1344 (32nd ed. 2012).  Thus, the claimed degenerative joint disease of the left knee is a form of arthritis.  Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  The requirements to establish chronic disease in service are a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

In addition, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layperson is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson v. Shinseki, 
581 F. 3d 1313, 1316 (Fed. Cir. 2009) (recognizing that, under 38 U.S.C.A. 
§ 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layman is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); 
38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).

Service Connection for Left Knee Disability Analysis

The Veteran contends that he injured the left knee in service, that the injury was a result of a May 1981 bus accident, and that the left knee injury was aggravated a week after the bus accident by a motorcycle accident.  Service treatment records show that the motorcycle accident occurred on May 24, 1981 and the bus accident occurred on June 1, 1981; therefore, the Board will assume the Veteran contends that the left knee injury was caused by the motorcycle accident and aggravated by the bus accident.  The Veteran also contends that he had left knee symptoms during and since service.

After a review of the evidence, lay and medical, the Board finds that the Veteran has a current disability of left knee degenerative joint disease.  At the April 2010 VA examination, following an X-ray examination, the Veteran was diagnosed with left knee degenerative joint disease.

The Board finds that there is evidence of left knee injuries and left knee symptoms in service.  Service treatment records from a May 24, 1981 emergency room visit following the motorcycle accident show that the left knee was clinically evaluated by a physician as within normal limits, and a radiological consultation report confirmed that the left knee was normal.  The emergency room record notes a slight abrasion of the left knee and the DA Form 1051 ("Record of Injury") records the nature and extent of the injury as laceration of the right leg and multiple abrasions.  Service treatment records dated May 26, 1981 note that the Veteran presented with complaints of painful movement of the left knee after periods of nonmovement and was provided an elastic knee support.  

Service treatment records from a June 1, 1981 emergency room visit following a bus accident note that the Veteran reported a history of left knee injury due to the previous motorcycle accident.  The June 1981 emergency room records note the left knee was clinically evaluated as having good stability but note tenderness over the lateral collateral area.  An X-ray examination found no fracture of the left knee.  The Veteran was diagnosed with a sprained knee and prescribed an ice pack and aspirin.  A service treatment record dated June 15, 1981 notes that the Veteran presented with complaints of left knee pain, reported that he had twisted the knee on May 30, 1981 and subsequently reinjured it while jogging, and was diagnosed with a strain of the left knee medial collateral ligament and was provided a hinged knee brace.

The Board finds that the weight of the evidence is against a finding that symptoms of degenerative joint disease of the left knee had their onset during service or were "chronic" during service.  With the exception of the May 1981 and June 1981 injuries and symptoms discussed above, the service treatment records are otherwise absent of complaint, finding, or diagnosis of left knee problems.  The Veteran's lower extremities were clinically evaluated as normal at the October 1981 service separation examination.  

On the November 2011 VA Form 9 (Appeal to Board of Veterans' Appeals) the Veteran contends that he did advise the VA examiner at the October 1981 service separation examination that he still had problems with the left knee, including pain, grating, and cracking, but the Veteran contends the VA examiner told him that he did not appear to be currently affected by pain or discomfort.  The Board finds this statement conflicts with the Veteran's statements on the October 1981 service separation Report of Medical History, where the Veteran checked "No" when asked if he then had or had ever had a "bone, joint or other deformity," or "'trick' or locked knee."  The Board notes that, in contrast to not reporting any history of complaints of left knee symptoms, the Veteran did check "Yes" on the Report of Medical History for other disorders of "frequent or severe headaches" and venereal disease.  

The Veteran's service separation history denying knee disorder symptoms can be interpreted as a contemporaneous denial by the Veteran of any current knee problems at the time of the service separation examination; however, it cannot be interpreted as a credible denial of past knee problems during service, which would be inconsistent with the documentation in the service treatment records of in-service left knee injuries and treatment that is more probative and more contemporaneous than the history reported by the Veteran at the service separation examination.  The Board finds that, given the absence of complaint, finding, or diagnosis of left knee problems in the service treatment records from June 15, 1981 to the October 1981 service separation examination, and the October 1981 clinical evaluation showing a normal left knee, the weight of the evidence is against a finding that there were "chronic" symptoms of degenerative joint disease of the left knee during service.

The Board next finds the weight of the evidence demonstrates that symptoms of degenerative joint disease of the left knee were not continuous since service separation in December 1981.  Approximately four and a half years after service separation, the lower extremities were clinically evaluated as normal at an August 1986 medical examination for the Army reserve.  On the August 1986 Report of Medical History, the Veteran again checked "No" when asked if he then had or had ever had "bone, joint or other deformity," or "'trick' or locked knee," although he did check "Yes" for history or complaints of "frequent or severe headaches" and venereal disease.  The Veteran wrote on the Report of Medical History that he had previously injured his left knee due to the motorcycle and bus accidents, but had no reoccurring problems as a result of the accidents.  The physician also noted on the Report of Medical History that the left knee had been injured in 1981 but had recovered.  This evidence, which includes both medical findings and the Veteran's own reported histories, is more contemporaneous to the Veteran's period of service than subsequent reports of history and assertions of onset of symptoms in service.  

The earliest post-service evidence of a left knee disability is in August 2009, approximately twenty eight years after service separation.  The absence of post-service complaints, findings, diagnosis, or treatment for many years after service is one factor that weighs against a finding of continuous symptoms of degenerative joint disease since service separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).  The Board also notes that during the April 2010 VA examination the Veteran reported working as a painter for over twenty years, which involved climbing up and down ladders.  VA Medical Center treatment records reflect that the Veteran reports bicycle riding.  Maintaining fitness for Reserve duty, ladder climbing, and bicycle riding require significant use of the left knee.  For these reasons, which include the Veteran's own post-service denial of left knee symptoms or impairment several years after service separation and while still participating in the Reserves, the Board finds that symptoms of degenerative joint disease of the left knee were not continuous since service separation.

Additionally, the evidence does not show that the Veteran's degenerative joint disease of the left knee manifested to a compensable (i.e., at least 10 percent) degree within one year of service separation.  The earliest evidence of a left knee complaint following service separation was in an August 2009 VA Medical Center treatment record, approximately twenty eight years after service separation, when the Veteran complained of experiencing left knee pain when bicycling up hill.  The earliest diagnosis of degenerative joint disease of the left knee of record was made by the April 2010 VA examiner. 

As the evidence shows no chronic symptoms of degenerative joint disease of the left knee in service, continuous symptoms of degenerative joint disease of the left knee after service separation, or manifestation of degenerative joint disease of the left knee to a compensable degree within one year of service separation, the criteria for service connection for degenerative joint disease of the left knee on a presumptive basis are not met.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker, 
708 F.3d at 1338-40.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against this theory of the claim. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

On the question of nexus between current degenerative joint disease of the left knee and service, the Board finds that the weight of the evidence is against finding that the left knee disability is causally related to the in-service left knee injuries.  After an interview of the Veteran, review of the claims file, and an examination of the Veteran, the April 2010 VA examiner opined that the Veteran's left knee disability was less likely than not related to the in-service left knee injuries.  In support of the medical opinion, the VA examiner reasoned that the non-service-connected right knee condition caused the left knee condition, because it caused the Veteran  to limp and shift his weight onto the left knee.  The VA examiner thoroughly reviewed the Veteran's history of left knee injuries during service and opined that no chronic left knee issues could be established because the Veteran had denied that he then had any knee problems at his October 1981 separation examination.  The VA examiner also noted that there were no records of any knee problems until August 2009, approximately twenty eight years after service separation.  The VA examiner has specialized medical expertise and training, had adequate facts and data on which to base the medical opinion, and provided a sound rationale for the medical opinion.  For these reasons, the April 2010 VA medical opinion is of significant probative value.

In the November 2014 Informal Hearing Presentation, the representative contends that the Veteran has provided statements indicating a nexus between the current left knee condition and the in-service injuries.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  However, the negative VA medical opinion, considered together with the nature of the in-service left knee injuries, and approximate twenty eight year lapse of time between service and the treatment of left knee problems after service, outweighs the Veteran's lay assertion of nexus between currently diagnosed degenerative joint disease of the left knee and service.

The Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim of service connection for the left knee disability; 

consequently, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a left knee disability is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


